Name: Commission Regulation (EEC) No 1480/87 of 27 May 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/80 Official Journal of the European Communities 28 . 5 . 87 COMMISSION REGULATION (EEC) No 1480/87 of 27 May 1987 fixing the amount of the subsidy on oil seeds been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced ^ once the effects of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 (9), as last amended by Regulation (EEC) No 1403/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza, rape seed and sunflower seed, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied only on a tempo ­ rary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza, rape seed and sunflower seed for the 1987/88 marketing year has not HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal. 3 . The amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will , however, be confirmed or replaced as from 28 May 1987 to take into account the target price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4. However, the amount of the subsidy in the case of advance fixing for July, August, September and October 1987 for colza and rape seed and for August and September 1987 for sunflower seed will be confirmed or replaced as from 28 May 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 28 May 1987. (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 44, 13 . 2. 1987, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . $ OJ No L 146, 31 . 5. 1986, p. 25. 0 OJ No L 133, 21 . 5 . 1986, p. 12. 8 OJ No L 133, 21 . 5 . 1986, p. 14. 0 OJ No L 57, 27 . 2. 1987, p. 38 . ( 10) OJ No L 133, 22. 5 . 1987, p. 38 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . 28 . 5 . 87 Official Journal of the European Communities No L 138/81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU) : s  Spain 0,610 0,610 0,100 0,100 0,100 0,100  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,157 36,004 29,632 29,478 29,324 29,171 2. Final aids : IlIlI (a) Seed harvested and processed in : I  Federal Republic of Germany||lII (DM) 87,21 86,85 71,75 71,49 71,13 71,09  Netherlands (Fl) 98,26 97,86 80,82 80,53 80,13 80,04  BLEU (Bfrs/Lfrs) 1 688,19 1 680,95 1 381,75 1 373,84 1 366,55 1 354,57  France (FF) 247,14 245,95 199,70 198,05 196,84 196,32  Denmark (Dkr) 304,56 303,21 248,44 247,08 245,72 242,60  Ireland ( £ Irl) 27,119 26,986 21,903 21,739 21,606 21,396  United Kingdom ( £) 20,509 20,390 16,219 16,099 15,980 15,737  Italy (Lit) 53 745 53 487 43 400 43 271 43 013 42 511  Greece (Dr) 3 421,57 3 373,78 2 536,62 2 495,44 2 468,21 2 375,20 (b) Seed harvested in Spain and||\IIII\ processed : IIlIIIII  in Spain (Pta) 88,94 88,94 14,58 14,58 14,58 14,58  in another Member State (Pta) 4 218,23 4 193,25 3 325,69 3 265,82 3 240,07 3 185,37 (c) Seed harvested in Portugal andIIIlIIIl processed : IIIIIIIIII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 073,37 5 040,91 4 005,86 3 966,89 3 938,52 3 866,83 (*) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 138/82 Official Journal of the European Communities 28 . 5 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month (') 4th month (') 5th month (') 6th month (') 1 . Gross aids (ECU): I  Spain 1,860 1,860 2,600 2,600 2,600 2,600  Portugal 1,250 1,250 2,500 2,500 2,500 2,500  Other Member States 37,407 37,254 32,132 31,978 31,824 31,671 2. Final aids : l (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 90,19 89,84 77,71 77,45 71,10 77,05  Netherlands (Fl) 101,62 101,23 87,55 87,25 86,85 86,76  BLEU (Bfrs/Lfrs) 1 746,78 1 739,54 1 498,94 1 491,03 1 483,73 1 471,75  France (FF) 256,02 254,83 217,45 215,80 214,60 214,08  Denmark (Dkr) 315,24 313,89 269,80 268,44 267,08 263,96  Ireland ( £ Irl) 28,097 27,965 23,859 23,696 23,562 23,353  United Kingdom ( £) 21,293 21,174 17,787 17,667 17,547 17,305  Italy (Lit) 55 669 55 412 47 248 47 119 46 861 46 359  Greece (Dr) 3 567,42 3 519,63 2 828,31 2 787,13 2 759,89 2 666,89 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 271,19 379,07 379,07 379,07 379,07  in another Member State (Pta) 4 400,48 4 375,50 3 690,19 3 630,31 3 604,57 3 549,86 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 379,54 379,54 379,54 379,54  in another Member State (Esc) 5 263,14 5 230,68 4 385,40 4 346,42 4 318,05 4 246,36 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 28 . 5. 87 Official Journal of the European Communities No L 138/83 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) I Currentmonth 2nd month 3rd month 4th month (') 5th month (') 1 . Gross aids (ECU):  Spain 1,720 1,720 1,720 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,910 41,833 41,680 37,423 37,269 2. Final aids : ||li (a) Seed harvested and processed in (2) : l  Federal Republic of Germany (DM) 101,12 100,94 100,60 90,61 90,25  Netherlands (Fl) 1 13,94 113,74 113,34 102,07 101,67  BLEU (Bfrs/Lfrs) 1 956,53 1 952,88 1 945,64 1 745,07 ' 1 737,78  France (FF) 286,07 285,48 284,02 252,79 251,58  Denmark (Dkr) 352,84 352,16 350,81 314,21 312,88  Ireland ( £ Irl) 31,385 31,319 31,183 27,759 27,626  United Kingdom ( £) 23,684 23,624 23,504 20,727 20,607  Italy (Lit) 62 219 62 088 61 691 55 187 54 930  Greece (Dr) 3 933,24 3 894,46 3 837,35 3 282,36 3 255,12 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 250,77 250,77 501,54 501,54  in another Member State (Pta) 3 974,71 3 962,14 3 907,90 3 484,80 3 459,06 (c) Seed harvested in Portugal and processed : l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 518,02 6 497,74 6 430,39 5 726,43 5 697,10  in another 'Member State (Esc) 6 306,51 6 286,89 6 221,73 5 540,61 5 512,24 3. Compensatory aids :  in Spain (Pta) 3 923,09 3 910,52 3 852,91 3 429,81 3 404,07  in Portugal (Esc) 6 274,63 6 255,01 6 187,76 5 506,64 5 478,27 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. f2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,063010 2,057590 2,052480 2,047440 2,047440 2,031550 Fl 2,323910 2,320890 2,316920 2,311880 2,311880 2,306060 Bfrs/Lfrs 42,759000 42,766300 42,776500 42,798100 42,798100 42,846000 FF 7,13034.0 7,139510 7,149690 7,160960 7,160960 7,192150 Dkr 7,760250 7,779690 7,798800 7,819600 7,819600 7,878290 £ Irl 0,770415 0,773852 0,776498 0,779014 0,779014 0,786489 £ 0,692234 0,694044 0,695754 0,697413 0,697413 0,701615 Lit 1 493,73 1 497,80 1 502,02 1 506,39 1 506,39 1 519,47 Dr 153,91100 156,09400 158,12100 160,04800 160,04800 166,13000 Esc 160,76600 161,98900 163,26700 164,89600 164,89600 168,18900 Pta 144,35200 145,46500 146,32400 147,48200 147,48200 150,39600